DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the method of configuring an oxygenated material for application to an ocular region in the reply filed on 1 September 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of the Claims
Claims 1-37 are pending.
Claims 36 & 37 are withdrawn from consideration as being directed to non-elected inventions.
Claims 1-35 are presented for examination and rejected as set forth below.

Priority
The instant application claims the benefit of Provisional U.S. application 63/133,865 filed 5 January 2021.

Claim Interpretation
Applicants Claims are directed to methods of configuring a supersaturated oxygenated material for application to an ocular region having a viscosity for delivery of the SSO material to the ocular region and sustain a partial pressure of oxygen at that location greater than that of the ambient partial pressure of oxygen, where a package is configured to house the SSO material and deliver it to the ocular region.  
Applicants claims are, by this language, directed to methods of making an oxygenated material delivery apparatus combining a package housing an SSO material configured to deliver the viscous SSO material to the ocular region.  As such, the limitations of Claims 2-4, 8, 9, and 26-35 presenting limitations on the manner in which the apparatus may be used are considered non-limiting to the method of making the apparatus which is claimed.  It has long been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990).  An inventor of a structure (machine or article of manufacture) is entitled to benefit from all of its uses, even those not described, Roberts v. Ryer, 91 U.S. 150, 157 (1875), and conversely, patentability of the structure cannot turn on the use or function of the structure, In re Michlin, 256 F.2d 317, 320 (CCPA 1958); See also In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951) (claim language is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure).  Claim 5 requires that the composition be, among others, an oxygenated emulsion, with Claim 6 specifying the inclusion of certain additional active agents.  Claims 7 and 10-12 require that the composition maintain contact with the ocular region on application, and remain delivering oxygen from the composition for a number of minutes.  Claims 13, 14, 16, and 17 specify that the composition include a perfluorocarbon, more particularly perfluorodecalin, in defined amounts.  Claims 15, 18, and 19 require the inclusion and emulsification of the perfluorocarbon with a surfactant, more specifically either of PHOSPHOLIPON 90H or POLAWAX.  Claim 20 specifies that the oxygenation is provided via the use of medical grade oxygen gas.  Claim 21 specifies a particle size range the emulsion in the apparatus is to possess.  Claims 22-24 define the partial pressure of oxygen the emulsion is to contain, and that the composition is configured to release the oxygen in a time-dependent manner.  Claim 25 defines a particular pH the composition in the apparatus is to have.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 contains the trademark/trade names PHOSPHOLIPON 90H and POLAWAX.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hydrogenated phosphatidylcholine and a non-ionic emulsifying wax and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19, 21-24, and 26-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lake ((U.S. PGPub. 2017/0266044), in view of Creech (U.S. PGPub. 2006/0193799), and “PHOSPHOLIPON 90H” Material Data Sheet (2007).
Lake describes devices configured to deliver oxygenated materials such as oxygenated emulsions containing perfluorodecalin and antibiotics or anesthetics to an ocular region, addressing limitations of Claims 1, 5, 6, 13, and 14.  (Abs.).  These are described as dispensers configured to dispense the oxygenated material to the ocular region.  [0011].  Oxygenated emulsions, and more specifically supersaturated oxygen emulsions, are particularly described as suitable oxygenated materials.  [0013; 0103].  Lake indicates that perfluorocarbon liquids such as Perfluorodecalin (PFD) are generally considered “eye safe,” [0059], and is recited as a particularly useful perfluorocarbon as oxygenated material, with antibiotics, anesthetics, and anti-inflammatory agents recited as suitably combinable with the PFD emulsion.  [0038].  Lake indicates that biocompatible emulsifying agents may be combined with the PFD emulsion to ensure adequate stability of the emulsion, and may be configured to provide a local increase of 3-5 times greater partial pressure of oxygen.  [0054].  Compositions containing between 30-55% PFD are particularly envisioned, addressing limitations of Claims 16 and 17.  [0055].  These emulsions are prepared to provide desired viscosity.  [0058].  Lake indicates that maintaining contact between the PFD emulsion and the ocular tissues to be treated is desirable to effect treatment.  [0086; 0107].
Creech describes forming fluorocarbon emulsions obtained by combining a hydrophilic liquid phase with fluorocarbon compositions suspended as droplets within the hydrophilic phase, which contains both a stabilizing and emulsifying agent.  [0018-21].  A preferred fluorocarbon is the PFD of the Lake disclosure and the instant claims.  [0022].  The fluorocarbon should be present in concentrations of about 10-70% by weight of the composition.  [0063].  Hydrogenated phosphatidylcholines, in concentrations of about 0.05-10%, are described as stabilizing agents, [0023; 0071-72], as well as emulsifying agents useful in these compositions, [0029; 0066; 0087-89], and is described as usefully addressing each of the stabilizing agent and emulsifying agent.  [0073].  Emulsifying agents typically represent between about 1-15% of the composition.  [0067].  Creech indicates that the emulsions beneficially include thickening agents to increase the viscosity of the compositions and thereby improve their resistance to flow from the locations where they are applied.  [0024; 0052-54; 0074].  Creech indicates steps should be taken to maintain the composition in contact with the regions to which it is applied.  [0103].  Creech describes including pH adjustment agents as well as additional bioactive pharmaceutical ingredients into such emulsions.  [0094].  Creech indicates that the partial pressure of oxygen in the emulsions is generally be above 760 mmHg; because applicants specification acknowledges that the partial pressure of oxygen in the atmosphere is 160 mmHg, this partial pressure taught by Creech, 4.75 times the atmospheric partial pressure of oxygen, addresses the requirements of Claims 22-24.  [0096-97].
PHOSPHOLIPON 90H indicates that the PHOSPHOLIPON 90H of instant claim 19 was, at the time of the instant application, known to be a hydrogenated phosphatidylcholine per the requirements of Creech.
It would have been prima facie obvious to one having ordinary skill in the art to have combined PFD with a hydrogenated phosphatidylcholine emulsifier/stabilizing agent such as PHOSPHOLIPON 90H, as well as any of antibiotics, anesthetics, and anti-inflammatory agents to provide a superoxygenated perfluorocarbon emulsion of sufficient viscosity to improve flow resistance from the location it is to be applied.  It would have been further obvious to have contained such an emulsion in a package designed to provide the supersaturated oxygen emulsion to the ocular region.  This is because Lake describes the desirability of providing PFD emulsions in such packaging and dispensing apparatus for treating ocular injuries and taking steps to ensure the compositions when applied remain in contact with the ocular region, and Creech describes just such a perfluorocarbon emulsion as useful for providing topical oxygen therapy via viscous supersaturated oxygen PFD emulsions.  As a preferred form of the stabilizing agent/emulsifier is specifically identified as hydrogenated phosphatidylcholine, and the art at the time indicated that the claimed PHOSPHOLIPON 90H was a commercially available form of such hydrogenated phosphatidylcholines, the combination of PFD and PHOSPHOLIPON 90H in a viscous supersaturated oxygen aqueous emulsion containing antibiotics, anesthetics, or anti-inflammatory agents contained within packaging designed to provide for application of such superoxygenated emulsions to the ocular region appears to be little more than the predictable use of prior art elements according to their established functions, and obvious thereby.  See KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976))(indicating that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”).

Claims 1-19 and 21-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lake, Creech, and PHOSPHOLIPON 90H as applied to Claims 1-19, 21-24, and 26-35 above, and further in view of Goris (WO2013/107515).
Lake, Creech, and PHOSPHOLIPON 90H, discussed in greater detail above, suggest combining PFD with a hydrogenated phosphatidylcholine emulsifier/stabilizing agent such as PHOSPHOLIPON 90H, as well as any of antibiotics, anesthetics, and anti-inflammatory agents to provide a superoxygenated perfluorocarbon emulsion of sufficient viscosity to improve flow resistance from the location it is to be applied, then containing such a composition within a packaging configured to deliver the emulsion to the ocular region.
None of Lake, Creech, or PHOSPHOLIPON 90H teach that the composition for delivery to the ocular region should be buffered to “approximately 6.7.”
This is cured by the teachings of Goris, which establish that compositions for topical application to the eye and ocular region are buffered to a neutral pH for compatibility with the ocular environment.  (Pg. 5).
It would have been prima facie obvious to have buffered the compositions taught by Lake and Creech to a neutral pH, which is approximately 6.7, to provide a superoxygenated emulsion suitable for application to the ocular region, because the art recognizes that compositions for application to the ocular region are suitably buffered to a neutral pH.

Claims 1-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lake, Creech, PHOSPHOLIPON 90H, and Goris as applied to Claims 1-19 and 21-35, above, and further in view of Heldebrant (CA1288045).
Lake, Creech, PHOSPHOLIPON 90H, and Goris, discussed in greater detail above, suggest combining PFD with a hydrogenated phosphatidylcholine emulsifier/stabilizing agent such as PHOSPHOLIPON 90H, as well as any of antibiotics, anesthetics, and anti-inflammatory agents to provide a neutral-buffered superoxygenated perfluorocarbon emulsion of sufficient viscosity to improve flow resistance from the location it is to be applied, then containing such a composition within a packaging configured to deliver the emulsion to the ocular region.
None of Lake, Creech, PHOSPHOLIPON 90H, and Goris teach that the composition for delivery to the ocular region should be oxygenated by the use of medical grade oxygen gas.
This is cured by the teachings of Heldebrant, which describes oxygenating perfluorocarbon emulsions by the exposure of the emulsion to a sufficient volume of medical-grade oxygen to provide oxygen partial pressures of at least about 600 mmHg.  (PG.11-13).
It would have been prima facie obvious to have used medical grade oxygen to supersaturate with oxygen the perfluorocarbon emulsions suggested by the combined teachings of Lake, Creech, PHOSPHOLIPON 90H, and Goris because Heldebrant establishes that medical grade oxygen was known to be useful for the production of such superoxygenated perfluorocarbon emulsions.  It is prima facie obvious to employ art-known elements with each performing the same function it had been known to perform and yielding no more than one would expect from such an arrangement.  See KSR, supra.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613